J-S36006-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARCUS JAMES                          :
                                       :
                   Appellant           :   No. 1969 EDA 2020

     Appeal from the Judgment of Sentence Entered January 13, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005501-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARCUS JAMES                          :
                                       :
                   Appellant           :   No. 1970 EDA 2020

     Appeal from the Judgment of Sentence Entered January 13, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005502-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARCUS JAMES                          :
                                       :
                   Appellant           :   No. 1971 EDA 2020

     Appeal from the Judgment of Sentence Entered January 13, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005503-2015
J-S36006-21


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                       Filed: December 23, 2021

        Marcus James appeals1 from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, following his convictions for

attempted robbery of a vehicle,2 attempted theft by unlawful taking,3 robbery

with the threat of immediate serious injury,4 and theft by unlawful taking of

movable property.5 After careful consideration, we affirm.

        On April 22, 2015, James stole a car that he subsequently used to

commit two separate robberies. N.T. Jury Trial, 11/8/16, at 27. That day,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We note that James complied with the requirements of Commonwealth v.
Walker, 189 A.3d 969, 977 (Pa. 2018), by filing notices of appeal, which each
listed all three docket numbers, and designating the relevant docket number
on each, by placing a check mark next to the appropriate docket number to
identify which notice corresponded with each appealed case.               See
Commonwealth v. Johnson, 236 A.3d 1141 (Pa. Super. 2020) (en banc)
(where defendant filed four notices of appeal and listed all four docket
numbers on all four notices, defendant complied with Walker by italicizing
one relevant docket number on each notice to identify which notice
corresponded with each appealed case); Commonwealth v. Larkin, 235
A.3d 350 (Pa. Super. 2020) (applying holding in Johnson and reiterating that
Commonwealth v. Creese, 216 A.3d 1142 (Pa. Super. 2019), is expressly
overruled so far as it mandates notice of appeal may only contain one docket
number; fact that defendant placed both docket numbers on a single notice
of appeal “is of no consequence.”). Therefore, we may proceed to review the
merits of James’ appeal.

2   18 Pa.C.S.A. § 3702(a); 18 Pa.C.S.A. § 901(a)

3   18 Pa.C.S.A. § 901(a); 18 Pa.C.S.A. § 3921(a).

4   18 Pa.C.S.A. § 3701(a)(1).

5   18 Pa.C.S.A. § 3921(a).

                                           -2-
J-S36006-21



Isaac Glasgo, James’ employer and the owner of an auto body shop in Haddon

Township, New Jersey, noticed that his blue Nissan Maxima, which Glasgo

regularly left at his shop, was missing. Id., 11/9/16, at 67. Glasgo checked

around his shop for his key and asked his employees present at work if they

had the key. Id. Upon realizing they did not have the key, Glasgo called the

Haddon Township Police and reported the car stolen. Id. at 67-68.

      Later that same day, at approximately 3:37 p.m., James entered the

Dollar General store on 5th and Spring Garden Streets in Philadelphia. Id. at

84.   James picked up a plastic bag and approached the cashier, Shavone

Hargett, at the counter, telling her, “Give me all the money out of the

f[*@]king register or I’ll shoot you.”   Id. James had his hand in his coat

pocket and was “moving it around as if he had a gun.” Id. at 88. Hargett

stated that she believed James when he said he had a gun. Id. at 88. Hargett

left the cash register drawer open so that James could take the money, but

James did not do so. Id. at 91. Hargett shut the drawer and left the area.

Id. at 92. James left the Dollar General at 3:38 p.m. Id.

      Officer Quay Chim received a radio call of a robbery in progress at “point

of gun” at the Dollar General at 5th and Spring Garden Streets. Id. at 31.

Officer Chim responded to the scene, where he interviewed Hargett. Id. at

33. After speaking to Hargett and watching the surveillance video, Officer

Chim radioed a detailed description of the perpetrator. Id.

      At approximately 3:45 p.m., Sarah Stone drove to the CVS at 4 th and

Spring Garden Streets with her four-year old daughter in a car seat in the

                                     -3-
J-S36006-21



backseat. Id., 11/8/16, at 39. When Stone opened her car door to get out,

James was inches from her outside of the car. Id. at 41. Stone testified that

James told her that he had a gun and that “she should move over and get in

the passenger seat.” Id. Stone kicked James in the stomach to get him away

from her and started screaming. Id. at 42. James punched Stone in the face

and then punched her visibly pregnant stomach with a closed fist, put both

hands around her neck, and then grabbed her by the ankles attempting to

drag her out of the car. Id. at 42-43. Stone continued to kick and scream

and fight, protecting both herself and her small child, who was still seated in

the back of the car. Id.

      At that point, a good Samaritan, Steve Inszennik, pulled James off Stone

and threw him to the ground. Id., 11/9/16, at 8. Stone was able to shut and

lock the door of her car.    Id., 11/8/16, at 45-46.     Stone called 911 and

described James to the 911 operator as Inszennik and James continued

struggling with each other by her driver’s side window. Id. at 46. James then

fled toward the blue Maxima parked directly next to Stone’s car. Id. In doing

so, James fell to the ground, dropping the keys out of his pocket.          Id.,

11/9/16, at 9. Inszennik grabbed the keys and followed James to the blue

Maxima. Id. at 10. James got in the car, but then exited out and pushed

Inszennik, and demanded his key. Id. at 26. Inszennik threw the key into

4th Street to buy some time to keep James at the scene until the police arrived.

Id. at 10.




                                     -4-
J-S36006-21



        James searched and found the keys in the street. Id. He started the

car with the key and began to move it out of the parking space, but the car

stalled and would not start again after James tried repeatedly.        Id. at 11.

Inszennik took a clear picture of James in the driver’s seat for identification

purposes for the police and testified that once the car would not start again,

James got out of the car and fled the scene. Id. at 18.

        After remaining at the first robbery scene at the Dollar General for about

ten minutes, Officer Chim received information that the suspect from the CVS

robbery was heading north on 5th Street on foot. Id. at 36. While heading to

5th Street, Officer Chim saw James—whom he recognized from the surveillance

video—about one block away from 5th Street on Fairmount Avenue. Id. at 39.

Officer Chim ordered James to drop to the ground, but James kept walking,

which caused Officer Chim to tackle and arrest James. Id. at 39-41. The

police later matched the vehicle identification number of Glasgo’s stolen blue

Nissan Maxima to the car James used during the robberies. Id. at 69.

        Before jury selection began, the trial court reminded James that the

Commonwealth offered him a plea deal and mentioned that the court could

“give [James a] 20 to 40 years [sentence] and not blink an eye.” Id., 11/7/16,

at 5.    James reassured the trial court that he wanted to go to trial and

complained to the trial court that he never received discovery from his defense

counsel. Id. at 10. Although defense counsel did not send James discovery,

the trial court noted that James did not “need the discovery sent to [him]”

and that defense counsel had “followed the rules of criminal procedure.” Id.

                                       -5-
J-S36006-21



Defense counsel and James then argued over whether defense counsel had

visited James in prison to go over his case and show him screenshots from

the surveillance video used as evidence at trial. Id. The following exchange

occurred:

     [James]: Okay. I [have] seen [defense counsel] twice and then
     the last time I was here in June, we never went over my case.

     [Trial Court]: [Defense counsel], is there anything you want to
     say, for the record? What information do you need to go over?
     There’s a videotape . . .

     [Defense Counsel]: Your Honor, just for the record, I have met
     with Mr. James. I explained to him my thoughts on this case. He
     has not taken any part of any advice I shared with him. And he
     has told me time and again that he wishes to go to trial. And I
     am here today representing him and following through with his
     wishes.

                                    *    *    *

     [James]: I have yet to see the tape.

                                    *    *    *

     [Trial Court]: There’s no way to get that into prison to see you,
     but I’m sure we can make arrangements for you to see that before
     the day is over. Is that going to change your mind?

     [James]: It’s a possibility.

                                    *    *    *

     [Defense Counsel]: I had [screen shots] up at the prison as well,
     but I’ll be more than happy for [James] to look at the screen shots
     inside the Dollar General Store, as well as the cell phone pictures.

     [Trial Court]: Oh, that’s right because witnesses[,] as this was
     going on[,] took out their phones and started taking pictures of
     you.

     [James]: I didn’t see them.




                                        -6-
J-S36006-21


      [Trial Court]: [Defense counsel] just looked me in the eye, an
      officer of the [c]ourt, whose entire livelihood depends on being
      honest to the [c]ourt.

      [James]: So[,] he wouldn’t lie at all?

      [Trial Court]: He wouldn’t lie to me. I’ve known this man 17
      years personally. There is no chance that I would believe you over
      him.

      [James]: We already know that.

      [Trial Court]: I’m telling you . . . he’s already told me he’s been
      to the prison twice to see you.

                                  *    *    *

      [James]: Did [defense counsel] come up and show me the video?

      [Trial Court]: He’s not asking you nor am I asking you if you saw
      the video. I know you haven’t seen the video. There’s no way
      the prison let’s him bring in a computer to show a video. I know
      that.

      [James]: Yes. They do.

      [Defense Counsel]: Seeing the video has been nothing you asked
      about.

Id. at 10-14. James continued to claim that his defense counsel never visited

him in prison, until he ultimately conceded that defense counsel visited at

least one time around April or May of 2016 and again in June. Id. at 17-22.

Finally, after the trial court’s warning that it was “not going to have nonsense

in [the] courtroom[,]” James agreed not to argue with his own attorney

continuing into the trial. Id. However, James did ask whether he could have

another attorney, to which the trial court answered, “No. The time for having

done that was long ago.” Id. at 17. James then complained that defense

counsel never informed him of that either. Id. at 17-18.



                                      -7-
J-S36006-21



        On November 10, 2016, a jury convicted James of the above-listed

offenses, and, on January 13, 2017, the trial court sentenced him to 20 to 40

years of state incarceration.

        James filed untimely post-sentence motions on January 25, 2017, that

were denied by operation of law on May 25, 2017. James filed a pro se Post

Conviction Relief Act (PCRA)6 petition on September 17, 2020. The trial court

granted the petition and reinstated James’ post-sentence motion and direct

appeal rights nunc pro tunc on September 18, 2020, finding that his petition

met the newly-discovered fact exception to the PCRA’s jurisdictional time-bar.

42 Pa.C.S.A. § 9545(b)(1)(ii).         On October 20, 2020, James filed a timely

notice of appeal.      James and the trial court subsequently complied with

Pa.R.A.P. 1925.

        On appeal, James raises the following issues for our review:

        1. Whether [the] trial court erred when it allowed the
           Commonwealth to prosecute two unrelated robberies [a]t
           [James’] trial without the Commonwealth establishing a reason
           for doing so and/or not moving to bring in evidence of other
           crimes as required under Pennsylvania Rules of Evidence
           404(b)(1)(2)[?]

        2. Whether [James] received a fair and impartial trial when he
           informed the court that his attorney failed to speak to him
           about the conduct of his trial and the [trial] court informed him
           that it would believe counsel over him[?]

        3. Whether the trial court erred when it allowed the prosecution
           of a crime committed in New Jersey to go forward in
           Pennsylvania[?]

____________________________________________


6   See 42 Pa.C.S.A. §§ 9541-9546.

                                           -8-
J-S36006-21



Appellant’s Brief, at 3-4.

      In his first challenge, James alleges the trial court erred by allowing the

Commonwealth to prosecute the two robberies in one trial, in violation of

Pa.R.Crim.P. 582, where James claims that the crimes are unrelated. Further,

James contends that the evidence of the vehicle theft in New Jersey and the

evidence of the Dollar General store robbery constituted prior bad acts

evidence, and thus, James contends the trial court erred by allowing the

Commonwealth to bring in such evidence without giving notice to defense

counsel pursuant to Pa.R.E. 404(b)(1)(2). Appellant’s Brief, at 16-17. James

argues that the two robberies and motor vehicle theft lack any evidentiary

connection, where the motor vehicle theft occurred a day before the CVS

robbery and the robbery at the Dollar General Store lacked any testimonial

identification of James. Id.

      James has waived his challenges to joinder and the admission of prior

bad acts evidence, as he raises the issues for the first time on appeal and

never made any motion or objection relating to the issues in the trial court.

See Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and

cannot be raised for the first time on appeal.”); Pa.R.Crim.P. 583 (comments)

(“any request for severance must ordinarily be made in the omnibus pretrial

motion or it is considered waived”); Commonwealth v. Henkel, 938 A.2d

433, 445 (Pa. Super. 2007) (failure to object to evidence of prior bad acts at

trial results in waiver). Additionally, James waived his challenge that the court

erred by trying the non-robbery charge of vehicle theft at the same time

                                      -9-
J-S36006-21



because James failed to raise this issue in his Rule 1925(b) statement, which

only challenged the prosecution of the robberies in the same trial.      See

Pa.R.A.P. 1925(b)(4)(vii) (issues not raised in Rule 1925(b) statement are

waived).

      In his second challenge, James alleges the trial judge improperly told

James that the judge would believe defense counsel over James after James

disagreed with defense counsel’s claim that counsel visited James twice in

prison to discuss his case and show him a video. Appellant’s Brief, at 3-9.

James argues that the trial court’s conduct prejudiced him by improperly

showing disfavor for him, disfavor for James’ decision to go to trial, and “a

capricious disbelief in what [James] was saying.” Id. James also alleges that

his own defense counsel’s “primary reason for going to prison was to get

[James] to accept the Commonwealth[’]s deal[,]” and thus, “the court should

have realized that there was a serious problem,” as it may have demonstrated

counsel’s ineffectiveness. Id. at 9.

      James has also waived his claim of bias on the part of the trial judge

because he failed to lodge a timely objection to the fairness and impartiality

of the proceedings during trial or request the trial judge’s recusal or

disqualification. See Pa.R.A.P. 302(a) (issues not raised by timely objection,

motion to strike or motion in limine in lower court are waived and cannot be

raised for first time on appeal); Commonwealth v. Luketic, 162 A.3d 1149,

1157-58 (Pa. Super. 2017) (requests for recusal or disqualification require

earliest possible objection and must be clear and specific). Moreover, James

                                       - 10 -
J-S36006-21



has failed to explain in his brief how he preserved the issue. Pa.R.A.P. 2119(e)

(where issue must be preserved, argument in brief must demonstrate

preservation of issue); Commonwealth v. Colon, 31 A.3d 309, 317 (Pa.

Super. 2011) (“appellate courts will not overlook defense counsel’s failure to

object”).

      We note that James’ claims of trial court bias might be better

characterized as claims of ineffectiveness of counsel insofar as James argues

that counsel failed to properly present the facts of James’ case to the court.

Indeed, James initially raised three ineffectiveness claims in his Rule 1925(b)

statement before explicitly abandoning the issues in his brief. See Appellant’s

Brief, at ii. We reiterate that “claims of ineffective assistance of trial counsel

may not be raised on direct appeal but, rather, must be litigated on collateral

review under the [PCRA].” Commonwealth v. Williams, 959 A.2d 1252,

1250 (Pa. Super. 2008).

      In his third challenge, James alleges that the trial court erred by trying

the offense of unlawful taking of a motor vehicle in Pennsylvania when the

crime occurred in New Jersey. Appellant’s Brief, at 24-25. James argues that

the trial court lacked subject matter jurisdiction over that charge because the

crime has no nexus to Pennsylvania or the Philadelphia Court of Common

Pleas. Id. James also argues that, by charging James with unlawful taking

of a motor vehicle, Pennsylvania is depriving New Jersey of its ability to

prosecute James. Id. at 27-28.




                                     - 11 -
J-S36006-21



      A person may be convicted of an offense under the law of this

Commonwealth if his or her conduct, which is an element of the offense,

occurs within this Commonwealth. 18 Pa.C.S.A. § 102(a)(1). “For a county

to exercise jurisdiction over a criminal case, an overt act involved in the crime

must have occurred within that county.” Commonwealth v. Passmore, 857

A.2d 697, 709 (Pa. Super. 2004). Exercising unlawful control over the stolen

vehicle constitutes an element of theft of an automobile by unlawful taking.

18 Pa.C.S.A. § 3921(a); Commonwealth v. Adams, 388 A.2d 1046, 1047

(Pa. 1978) (exercising unlawful control over automobile alone may constitute

unlawful taking without evidence that defendant originally misappropriated

property).

      Here, James exercised unlawful control over Glasgo’s Nissan Maxima,

see 18 Pa.C.S.A. § 3921(a), by driving it to Philadelphia to commit two

robberies, at least one of which caused James to exit and then reenter and

seize Glasgo’s Maxima and attempt to drive it away before it stalled. N.T. Jury

Trial, 11/8/16, at 39-46, 82-92; Adams, supra. Thus, the Court of Common

Pleas of Philadelphia County had jurisdiction to try James for the unlawful

taking of Glasgo’s vehicle. 18 Pa.C.S.A. § 102(a)(1); see Passmore, supra

(defendant’s kidnapping of victim in Pennsylvania constituted element of

second-degree homicide, allowing Pennsylvania to try defendant for homicide

that occurred in Maryland). Contrary to James’ suggestion, there was no issue

of comity depriving Pennsylvania of its ability to try James as New Jersey

never tried James for any of the acts relating to these incidents.

                                     - 12 -
J-S36006-21



Commonwealth v. Ramirez, 533 A.2d 116, 119 (Pa. Super. 1987) (pending

prosecution in another jurisdiction does not bar Pennsylvania trial unless other

prosecution already resulted in conviction or acquittal).

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/21




                                     - 13 -